DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7, 9-14, and 16-20 are objected to because of the following informalities:  
As to claim 2, line 3, “the same frequency” should be replaced with “a same frequency”.
As to claim 2, line 4, “the same transmitter” should be replaced with “a same transmitter”.
As to claim 4, line 1, “claim 2” should be replaced with “claim 3”.
As to claim 5, every instance of “the transmitter” should be replaced with “said each transmitter”.
As to claim 7, every instance of “the transmitters” should be replaced with “the multiple transmitters”.
As to claim 7, line 6, “the power of the Fourier” should be replaced with “a power of Fourier”.
As to claim 7, line 12, “the collision” should be replaced with “a collision out of the possible collisions”.
Claims 9 and 16 are similar to claim 2, consequently, claims 9 and 16 should be amended.

Claim 12 is similar to claim 5, consequently, claim 12 should be amended.
Claim 14 is similar to claim 7, consequently, claim 14 should be amended.
Claim 17 is similar to claims 3 and 4, consequently, claim 17 should be amended.
Claim 18 is similar to claim 5, consequently, claim 18 should be amended.
Claim 20 is similar to claim 7, consequently, claim 20 should be amended.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art made of record (i.e., Nguyen et al., US 2021/0111750) teaches a low-power wide area network receiving method comprising: receiving two or more signals encoding information as initial frequencies of multiple up-chirps (Fig. 9); separating the up-chirps of the two or more signals to two or more frequency domain peaks (Fig. 9, DFT, peak locator, paragraph [0036]); identifying a frequency offset corresponding to the each of the two or more  frequency domain peaks (Fig. 9, paragraph [0040]).
The prior art made of record fails to at least teach receiving two or more signals from two or more transmitters, each of the two or more signals encoding information as initial frequencies to two or more up-chirps and subtracting each of the frequency offsets from their corresponding frequency domain peaks to retrieve data encoded in the initial frequency of each up chirps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hiscock, US 2014/0064337, Figs. 1-3 and 8, paragraphs [0103]-[0112]

Sinibaldi et al., US 2016/0226654, Figs. 3-5 and 7, paragraphs [0035]-[0037]
Casagrande, US 2017/0324442, abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037.  The examiner can normally be reached on Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632